BlaNd, Judge,
dissenting in part :
I agree to the conclusions in the foregoing opinion by Lenroot, Judge, who dissented in part, and one of the reasons which leads me to disagree with the views of the majority in appeals Nos. 4258 and 4259 is the fact that, in my opinion, the differences in the character of purchasers of the respective goods is overemphasized. While such differences may be a circumstance in some cases which is worthy of some consideration, it should not be overemphasized in view of the fact that trade practices frequently change.